Citation Nr: 1101138	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-20 381	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for bladder stones.

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for a urinary tract 
disability.

7.  Propriety of severance of service connection for status post 
meniscectomy of the right knee.

8.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an eye 
disability.

9.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently assigned a 20 percent 
evaluation.

10.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983 and 
August 1985 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions which denied 
the claims on appeal.  In March 2010, the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).  At 
his hearing, he did not present testimony concerning the issues 
of entitlement to service connection for prostate cancer, bladder 
and kidney stones, or urinary tract infection.  In his March 2010 
substantive appeal concerning those issues, however, the Veteran 
did not request a hearing with respect to those claims; 
therefore, the issues are properly before the Board.  

The issues of entitlement to service connection for 
allergic rhinitis and an acquired psychiatric disability, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, 
prostate cancer, and an eye disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was first manifested more than one year after 
service, and is not related to service.  

2.  Kidney stones and bladder stones were first shown several 
years after service, and are unrelated to service.  

3.  The Veteran does not have a chronic urinary tract disability 
related to service.  

4.  The grant of service connection for status post meniscectomy 
of the right knee was clearly and unmistakably erroneous.

5.  New and material evidence relevant to the issue of service 
connection for an eye disability has been received, consisting of 
official service treatment records which existed but were not 
were received from the service department until after the 
December 2002 rating decision which denied service connection for 
an eye disability.  

6.  Degenerative disc disease of the lumbar spine is manifested 
by forward flexion greater than 30 degrees, without 
incapacitating episodes or ankylosis.  

7.  Degenerative disc disease of the cervical spine is manifested 
by flexion to 30 degrees or more, without spasms, pain, or 
guarding resulting in abnormal spinal curvature, and without 
incapacitating episodes or ankylosis.  

8.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated in active 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Kidney stones were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  Bladder stones were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

4.  A chronic urinary tract disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

5.  As the criteria for severance of service connection for 
status post meniscectomy of the right knee are met, severance of 
service connection was proper.  38 C.F.R. § 3.105 (2010).

6.  The claim for service connection for an eye disability is 
reopened with the receipt of relevant official service treatment 
records that existed but were not associated with the claims file 
when VA first decided the claim in December 2002.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The criteria for an evaluation in excess of 20 percent for a 
service-connected degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

8.  The criteria for an evaluation in excess of 10 percent for a 
service-connected degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2005, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for hypertension, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  In a letter dated in March 2006, the veteran 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a 
letter dated in March 2009, the Veteran was provided with the 
same information concerning his claims for service connection for 
bladder and kidney stones and a urinary tract disability.  

In January 2006, the Veteran was provided with the information 
necessary to substantiate the appeal of the severance of service 
connection for right knee meniscectomy residuals, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various elements 
of his claim.  

With respect to the increased rating issues, in a letter dated in 
October 2006, the Veteran was informed of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., treatment records, 
or statements of personal observations from other individuals.  
He was informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the disability for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  This notice was in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
other notice requirements mandated by that decision were found to 
be beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect of 
the disability on "daily life."  

Any timing defects in the above notifications were cured by 
subsequent readjudication of the claims, most recently in a 
statement of the case and a supplemental statement of the case 
furnished in January 2010.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service 
treatment records have been obtained.  All identified VA and 
private medical records have been obtained.  

VA examinations were provided for the increased rating claims, 
including in August 2005, November 2006, May 2009, and July 2009.  
Examinations of the right knee were provided in December 2002 and 
August 2005.  These examinations describe the disabilities in 
sufficient detail for the Board to make an informed decision.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
evidence indicating that there has been a material change in the 
service-connected disorders since this last evaluation.  38 
C.F.R. § 3.327(a).  An examination as hypertension, bladder 
stones, kidney stones, or a urinary tract disability is not 
warranted, because, as discussed below, there is no credible 
evidence indicating a relationship to service.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted on a presumptive basis for certain chronic 
diseases, such as hypertension, if the disability was manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  To establish service connection, a 
veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship (nexus) between the current 
disability and the in-service disease or injury (or in-service 
aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 
2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Evidence of continuity of symptomatology since service may also 
establish service connection, if competent and credible.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Although a Veteran's testimony cannot be rejected simply because 
it was not reported contemporaneously to service, or noted in the 
service medical records, the Board still must determine whether 
lay evidence is credible, in light of factors such as possible 
bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be weighed 
against the lay evidence of record.  See Buchanan, at 1337.  In 
this regard, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

A.  Hypertension

The Veteran states that he was treated for hypertension in 
service.  Specifically, at his Travel Board hearing, he testified 
that he first had blood pressure spikes in 1983, and began taking 
medication for high blood pressure in 1983.

Service treatment records do not show hypertension in service.  
The Veteran has repeatedly referred to a cardiovascular risk 
assessment in 1995, which he initially failed, as evidence of 
hypertension.  On the contrary, however, this evaluation included 
a health risk appraisal profile in March 1995, which noted that 
the Veteran's "good habits" included a safe blood pressure 
level.  His blood pressure at that time was 130/80.  An exercise 
tolerance test in April 1995 was negative, and it was 
specifically noted that there was good blood pressure response.  

In April 2008, the Veteran submitted copies of some previously 
submitted service treatment records pertaining to this 
cardiovascular risk assessment, including an obviously altered 
record, dated February 11, 1995.  This document, an Annual 
Medical Certificate, consists of a checklist of questions with 
columns to check a yes or no response, followed by space to list 
current prescription medications, and space to explain any 
"Yes" responses.  After that, there is space for the Veteran to 
sign, certifying the truth of the statement.  The copy received 
originally with the service treatment records shows that the 
Veteran responded "No" to all of the questions, and that he 
reported "None" for current prescription medication.  The 
explanation for "Yes" responses was left blank.  The form was 
signed by the Veteran and dated February 11, 1995.  

The altered form contains the identical signature section.  
Several of the responses to the preliminary questions, however, 
have been changed to "Yes," although faint marks remain where 
the check mark was in the "No" column in the original.  In the 
section for current medication, several medications were 
reported, including "Hi-Blood-Pill."  The explanation for the 
"Yes" responses included trouble with "hi-blood pressure."  

This altered document seriously undermines the credibility of the 
Veteran's statements as a whole, as well as of the documentary 
evidence that he has either submitted or that has been in his 
control, with respect to this issue, as well as other claims, as 
will be discussed where relevant.  Because of this demonstrated 
willingness to falsify a record, the reliability of his 
statements cannot be assumed.

It is also contradicted by a service treatment record dated in 
April 1998, which notes a blood pressure of 128/79.  To the 
question "Do you have hypertension?" the no response is 
circled.  In addition, on the pre-separation medical assessment 
in January 2001, he reported that he was not taking any 
medications.  He said he did not have a history of high blood 
pressure.  

During the first year after service, the Veteran was seen in July 
2001 at the Greenville Clinic.  He had no history of 
hypertension, although he said his mother had hypertension.  On 
examination, blood pressure was 132/80.  Elevated blood pressure 
was first noted in May 2002, more than one year after the 
Veteran's separation from service, at which time his blood 
pressure was 140/100.  It was noted that his blood pressure was 
to be checked again in one month.  He was subsequently started on 
medication for hypertension.  In August 2002, a blood pressure 
reading of 172/100 was reported.  

Records from Dr. Walt, dated from December 2002 to December 2004, 
show that in December 2002, the Veteran's blood pressure was 
128/86.  In November 2004, he reported a long history of high 
blood pressure, for which he had taken medication in the past.  
His blood pressures this time were 130/96 and 130/90.  He was 
diagnosed as having borderline hypertension.  In December 2004, 
his blood pressure had improved and mild hypertension was 
assessed.  He has continued to be treated for hypertension.

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, Code 
7101, Note (1) (2010).  Medical evidence of a current disability 
is demonstrated by numerous medical records showing that the 
Veteran currently has hypertension.

The Board does not find the Veteran's statements of hypertension 
in service to be credible.  The overwhelming weight of the 
evidence, including the Veteran's own statements in service, 
establishes that hypertension was not diagnosed in service, nor 
were any symptoms shown.  Similarly, the Veteran's blood pressure 
was normal during the year after service, until an elevated 
rating was obtained in May 2002.  The Veteran did not describe 
any symptoms of hypertension until after this point, and his 
after-the-fact statements are not credible, in view of the 
falsified service treatment record, as well as the contradictory 
statements in the service treatment records which include 
notations of a negative history of hypertension and "good" 
blood pressure.  He also denied a history of hypertension after 
service in July 2001.  In view of these factors, the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Genitourinary disabilities

The Veteran contends that kidney stones, bladder stones, and 
urinary tract infection began in service.  

Service treatment records do not show any kidney or bladder 
stones.  Service treatment records show that in August 1979, the 
Veteran sought treatment for a discharge for four days.  He was 
found to have gonorrhea, and treated with penicillin.  In 
September 1979, it was noted that he was undergoing treatment 
with penicillin.  He stated that his symptoms had gone away.  He 
complained of dysuria for two days, without discharge.  The 
assessment was nonspecific urethritis, and he was treated with 
Ampicillin.  No further mention of any urinary tract infection 
was made in the service treatment records, and he has not make 
any statements concerning specific symptoms.  

VA medical records show that in November 2008, the Veteran was 
seen complaining of a two-day history of suprapubic discomfort, 
dysuria, hematuria, and increased frequency.  He had recently 
seen two urologists for erection and ejaculation problems.  He 
denied any history of kidney stones.  In November 2008, he 
complained of dysuria and frequent voiding for three days.  He 
had blood in the urine, and he was found to have bladder 
calculus, and a stone in the left kidney.

Thus, there is no medical evidence of the presence of kidney 
stones, bladder stones, or chronic urinary tract infections in 
service, including on medical history forms completed by the 
Veteran.  He is not competent to relate the onset of kidney or 
bladder stones to service, and when initially seen for those 
disabilities, his symptoms were of short duration.  There is no 
evidence that the gonorrhea and nonspecific urethritis for which 
the Veteran was treated in 1979 became chronic.  In light of the 
absence of any relevant symptoms in service, the short-term 
history of symptoms noted when initially seen for kidney and 
bladder stones after service in 2008, and the Veteran's history 
of falsifying a service treatment records renders his own 
unsubstantiated allegations not credible, particularly where, in 
this case, they are vague and completely unsupported by any 
contemporaneous record during the more than 20 years that the 
Veteran was on active duty.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b).  

III.  Propriety of severance of service connection 

In a rating decision dated in December 2002, the RO granted 
service connection for status post meniscectomy of the right 
knee.  

The RO sent the Veteran a notice letter in January 2006 that 
informed him that VA proposed to sever service connection for 
status post meniscectomy of the right knee.  See 8 C.F.R. §§ 
3.103(b)(2), 3.105(d).  In this letter, the Veteran was provided 
with detailed reasons for the proposed severance and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation, and that unless additional evidence was received 
within 60 days, service connection would be severed.  Service 
connection for status post meniscectomy of the right knee was 
subsequently severed

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in 
such cases is upon the Government.  38 C.F.R. § 3.105(d); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error; it is the kind of error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  In general, to 
establish CUE in a prior, final decision, all three of the 
following criteria must be met:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; and (2) the error must be undebatable; and 
(3) the error must be of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In determining whether service connection will be severed, 
however, VA may-indeed must-consider evidence that was 
generated after the original decision was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance 
decision focuses-not on whether the original decision was clearly 
erroneous-but on whether the current 'evidence establishes that 
[service connection] is clearly erroneous.'" (quoting 38 C.F.R. 
§ 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) 
(holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the 
consideration of evidence acquired after the original granting of 
service connection").

The December 2002 rating decision, which granted service 
connection, reported that service treatment records showed that 
the Veteran underwent arthroscopic medial meniscectomy in 
November 1993, with no subsequent chronic complaints regarding 
the knee.  It was noted that although no disability of the right 
knee was found on the VA examination, service connection for the 
Veteran's meniscectomy of the right knee was established based on 
the "instance of surgery."  Accordingly, service connection was 
granted for status post medical [sic] meniscectomy of the right 
knee, assigned a noncompensable rating.  

There is no evidence, however, that the Veteran underwent a 
meniscectomy or any surgical procedure of the right knee in 
service.  There is no service treatment record, dated in November 
1993 or any other date, on file which could conceivably be 
interpreted as evidence of a meniscectomy.  On a VA examination 
in August 2005, the examiner commented that the Veteran was not 
aware of any arthroscopy or operation on the right knee, and that 
he had not had any surgery of any description on his right knee.  
The Veteran has not claimed to have undergone knee surgery in 
service, and at his travel Board hearing, he testified that he 
had had no surgery.  Thus, a grant of service connection for 
"status post meniscectomy" of the right knee was clearly 
erroneous.  

The Veteran's claim, however, was for service connection for a 
knee disability, and, therefore, it must be determined whether it 
was CUE to have granted service connection for any knee 
disability in December 2002.  In this regard, it is the symptoms, 
rather than the diagnosis, which defines the claim.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

On his initial claim for VA compensation in March 2001, the 
Veteran reported a knee injury in service, without specifying the 
specific knee.  Service treatment records show that in October 
1985, the Veteran was treated for mild tendonitis of the left 
knee.  In August 1991, the Veteran sought treatment after a jack 
had fallen on his left knee.  On the report of medical history in 
January 2001, the Veteran reported knee pain and a history of 
knee injury.  The physical, however, noted that the left knee 
sometimes would swell, and on examination, there was a scar on 
the left knee.  

An individual sick slip dated in November 2000 noted, in the unit 
commander's section of the form, that the Veteran's back, neck, 
and "knee's" were in pain due to an injury during "Desert 
Storm training" at "Fort Irwin."  The medical officer's 
section, signed by a medical officer named White, was for light 
duty due to back and neck problems, with no mention of a knee.  
The RO also questioned the authenticity of this report, noting 
that it appeared to be in the Veteran's handwriting.  This is 
certainly the case for the unit commander's section, which 
included the peculiar spelling of "knee's" rather than "knees" 
to signify the plural also used by the Veteran on numerous 
occasions.  

In an October 2002 accident report, the Veteran described an 
accident which he said occurred in January 1991, in which while 
exiting a truck, his knee snapped, and the injury became worse 
due to unloading.  On the second page of the form, however, he 
stated that the incident had caused his neck to snap, he made no 
mention of the knee.  

On a VA examination in December 2002, the Veteran stated that he 
jumped down from a tank in 1979 and hurt his right knee.  He said 
he had been treated with physical therapy.  Now he had 
intermittent painful pops when he arose from a squatting 
position.  Examination of the knee was entirely normal.  There 
was no evidence of instability.  The examiner concluded that on 
physical and X-rays examination, there was no objective evidence 
of organic pathology explain the symptom in his right knee.  

An essential requirement for service connection is the presence 
of a current disability, which was not shown at the time of the 
December 2002 rating decision.  It is clear from the rating 
decision that the grant of service connection was based solely on 
the purported meniscectomy in service, with no current disability 
shown.  

Later evidence does not establish that a chronic knee disability 
was present at the time of the December 2002 rating decision.  

In July 2002, he complained of chronic joint pain usually 
involving the neck, back, and knee.  He said started having pain 
about 2 years earlier.  On examination, there was full range of 
motion without pain in the knee.  VA treatment records dated in 
December 2004, however,  show that at that time the Veteran 
reported intermittent right knee pain for about a year.  

On a VA examination of the knees in August 2005, Veteran reported 
right knee pain which had been present for about 6 years.  He 
stated that weightbearing made the pain worse.  He said he could 
walk as much as 1/2 mile.  It was noted that the history revealed 
that the Veteran had had at least one episode of severe swelling 
of the right knee.  There was no abnormal effusion or swelling on 
examination.  Extension was full to 0 degrees without pain.  The 
Lachman test was positive on the right.  Collateral ligaments 
were normal.  McMurray test was borderline.  Flexion in the knee 
was to 100 degrees.  After repetitive motion, flexion was to 86 
degrees.  Neurological examination was normal.  Motor/sensory 
were normal.  X-rays of the right knee was normal.  The Veteran 
was diagnosed as having cruciate ligament derangement, right 
knee.  The right knee was unstable, and there was decreased range 
of motion, especially after exercise.  

This examination, however, does not show instability was present 
in service.  Records subsequent to this examination have not 
shown instability.  Moreover, the Veteran's history reported in 
January 2009, that he ran 5 miles per day, does not support his 
history of ability to walk only 1/2 mile.  The history of a 
previous episode of swelling is not corroborated, with respect to 
service.  In short, the only evidence of in-service right knee 
symptoms is the Veteran's own post-service statements, which are 
not corroborated.  As discussed above, his credibility cannot be 
relied upon.  At the time of the December 2002 rating decision, 
there was no chronic right knee disability shown, and the later 
evidence, to the extent it indicates the presence of a right knee 
disability, does not establish that the disability was present in 
service.  In view of these factors, the Board finds that the 
probative evidence of record establishes that a grant of service 
connection for a right knee disability is clearly and 
unmistakably erroneous.  The Board therefore concludes that 
severance of service connection for right knee meniscectomy 
residuals was proper.

IV.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

VA treatment records show that in April 2005, the Veteran was 
seen after exacerbating his back pain while moving some 
furniture.  On examination, there was some mild paraspinal muscle 
tenderness and tightness in the neck.  He was wearing a back 
brace.  

On a VA examination in August 2005, in the cervical spine, 
forward flexion was to 50 degrees, extension to 20 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 19 
degrees, left lateral rotation to 75 degrees, and right lateral 
rotation to 30 degrees.  There was no change with repetitive 
motion.  Pain was noted in the range limit of motion.  
Neurological examination was normal.  Motor and sensory systems 
were intact.  There was no objective tenderness.  

In the lumbar spine, the Veteran reported pain and stiffness.  He 
said that the pain radiated down both legs.  He could walk 1/2 mile 
without difficulty.  He wore a back brace.  He denied flare-ups, 
and had had no incapacitating episodes in the previous year.  He 
said it caused him some difficulty regarding his work, with 
driving and prolonged sitting.  On examination, his gait was 
normal.  Forward flexion was to 50 degrees, reduced to 40 degrees 
after repetitive motion.  Extension was to 16 degrees, left 
lateral flexion to 17 degrees, right lateral flexion to 17 
degrees reduced to 12 degrees after repetitive motion.  Right 
lateral motion was to 20 degrees, and left lateral rotation was 
to 0 degrees.  Other than as mentioned, there was no additional 
loss of motion on repetitive motion.  Pain was alleged at all 
motions.  Straight leg raising was normal.  Neurological 
examination was normal.  Motor and sensory systems were normal.  
The Veteran was diagnosed as having degenerative disc disease of 
the cervical and lumbar spine.  The examiner commented that the 
diagnosis was based on the history on the examination request 
form; in the examiner's opinion, the Veteran's incapacity overall 
regarding the spine disease was mild to minimal.  

On a VA examination in November 2006, the Veteran reported pain 
in the cervical spine when turning the neck, and he used a neck 
brace if driving a long distance.  He also used a lumbar brace on 
occasion.  He stated that he could walk about one block without 
stopping.  On examination, active motion in the cervical spine 
was to 8 degrees, at which point the Veteran claimed pain.  
Passively, the examiner could bring the neck down to 45 degrees 
with no objective pain.  Extension was to 20 degrees.  Left 
lateral flexion was to 12 degrees, Right lateral flexion was to 
10 degrees.  Left lateral rotation was to 40 degrees and right 
lateral rotation was to 28 degrees.  There was no objective 
evidence of pain with range of motion.  Passive range of motion 
was to approximately twice the active range of motion.  After 
repetitive motion, forward flexion as to 16 degrees, Extension to 
30 degrees, left lateral flexion to 14 degrees, right lateral 
flexion to 28 degrees, left lateral rotation to 28 degrees, and 
right lateral rotation to 35 degrees.  There was no objective 
pain during range of motion testing of the cervical spine.  

In the lumbar spine, straight leg raising was negative, and the 
Veteran turned over on the table rapidly without difficulty.  
Neurological examination showed no muscle wasting.  Deep tendon 
reflexes were normal, a and motor an sensory systems were normal.  

Range of motion in the lumbar spine was forward flexion to 60 
degrees, after repetitive motion, 50 degrees.  Extension was to 
15 degrees.  Left lateral flexion was to 28 degrees, right 
lateral flexion to 24 degrees, left lateral rotation to 16, 
degrees, and right lateral rotation to 16 degrees.  There was no 
evidence of objective pain on range of motion.  There was a very 
slight decrease I lumbar flexibility in the lower lumbar 
segments.  He was diagnosed as having degenerative disc disease 
of the cervical and lumbar spines.  He had very little objective 
evidence of degenerative disc disease on examination.  He denied 
flare-ups.  

In January 2009, during a work-up for prostate cancer, it was 
noted that the Veteran was an active male who ran 5 miles per 
day.  He underwent prostate surgery in January 2009, and in a 
March 2009 follow-up note, he was reported to be running 4 to 5 
miles a day.

On a VA examination in May 2009, the examiner noted that an MRI 
scan dated in November 2007 had shown multilevel disk disease 
with mild to moderate stenosis.  He had a neurosurgical consult 
in February 2008, which disclosed multilevel cervical spondylosis 
with disk bulges at multiple levels.  He had degenerative changes 
of the lumbar spine with a small disc protrusion at L4-5.  He 
stated that he was prescribed five days of bedrest after each 
neck and back injection.  He was able to perform his job duties 
because his work was primarily sedentary.  He used a cervical 
collar and a back brace.  On examination of the cervical spine, 
flexion was to 40 degrees and extension to 25 degrees.  Right 
lateral rotation was to 45 degrees and left lateral rotation was 
to 50 degrees.  He had 15 degrees of right and left lateral 
flexion, with pain at the endpoints of movements.  There was no 
additional limitation of motion after repetitive motion.  There 
was no objective evidence of tenderness or spasm.  Neurological 
examination was normal.  

In July 2009, he underwent a VA examination of his lumbar spine.  
He said he had aching pain in the low back, which did not present 
significant function al limitations.  He stated that he recently 
had two episodes of pain radiating down the left leg to the 
ankle.  He reported increased back pain with prolonged periods of 
sitting, lifting, or carrying.  He said that he had several 
injections over the course of the last year, with prescribed 
bedrest after each injection about five days.  On examination he 
moved somewhat stiffly.  On examination, flexion was to 90 
degrees, extension to 30 degrees, right and left lateral bending 
were to 30 degrees, and right and left lateral rotation were to 
35 degrees.  He pain with motion, and he reported a catching-type 
sensation on all range of motion testing.  There was no 
additional limitation of motion after repetitive motion.  There 
was no objective evidence of spasm or tenderness.  There were 
normal motor and sensory findings in the lower extremities.  
Reflexes were intact at the knees and ankles.  Straight leg 
raising examination was negative for radicular pain.  His back 
did not cause impairment in employment.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Ratings under 
the General Rating Formula for Diseases and Injuries of the Spine 
are made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a, Codes 5235-5243.

The Veteran has not exhibited muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis in the 
cervical spine.  His forward flexion in the cervical spine 
exceeded 30 degrees on all occasions except the November 2006 
examination, and on that occasion, the examiner specifically 
noted that passive range of motion was to 45 degrees.  In view of 
the examinations before and after that date, the Board finds that 
that the active flexion of 8 degrees was not a credible 
indication of his range of motion.  Thus, neither the combined 
range of motion nor the limitation of flexion is shown to warrant 
a higher rating.  

Additionally, the range of flexion in the lumbar spine exceeded 
the 30 degrees or less of forward flexion contemplated by the 
next highest rating on all occasions tested.  

Factors affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, swelling, 
or incoordination, must also be considered, in evaluating a 
disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does 
not show additional impairment due to such factors, beyond that 
contemplated by the rating in effect.  While there were on some 
examinations some additional limitations following repetitive 
motion, these did not exceed the criteria for the ratings 
currently in effect.  

Under the general formula, any associated objective neurologic 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code.  Id., Note (1).  There have not been any 
objective findings showing radicular symptoms.  In this regard, 
in January 2010, the Veteran complained of pain radiating into 
the legs for the past week, but when examined by the doctor, no 
indication of radiculopathy was noted.  Neurological examinations 
have been entirely normal on the VA examinations where the 
Veteran stated that he had radicular symptoms.  The Veteran's 
subjective statements of his limitations, such as the ability to 
walk for one block without stopping noted in November 2006, must 
be considered in light of later evidence showing him to be a 
considerably active individual who runs 4 to 5 miles a week.  
Thus, the Board places more weight on the objective findings, 
which do not show any neurologic abnormalities due to the 
cervical or lumbar spine disability.  

The Veteran has been noted to have degenerative disc disease.  
Intervertebral disc syndrome may be rated based on a general 
formula for rating spine disabilities, or based on incapacitating 
episodes, whichever result in the higher evaluation when combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010).  

When rated based on incapacitating episodes, a 10 percent rating 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  A 40 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is warranted 
when there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Veteran states that he has had incapacitating episodes 
requiring bed rest prescribed by a physician of five days after 
each of his injections to relive his back and neck pain, which he 
states he receives several times a year.  The medical evidence of 
these injections, however, contains no support for the assertion 
that he was prescribed bedrest for five days after an injection.  
The medical evidence does not confirm that the Veteran's 
degenerative disc disease has resulted in incapacitating episodes 
requiring bedrest and treatment by a physician; thus, a higher 
rating is not warranted based on these criteria.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

In such an assessment, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Id.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Id.

In addressing the first step, the Board finds that the Veteran's 
cervical and lumbar spine disorders are contemplated by the 
rating schedule, which provides for higher evaluations.  
Therefore, the ratings are adequate, and referral for 
extraschedular consideration is not required.  

In sum, the evidence does not show symptoms which more closely 
approximate the criteria for a higher rating for the Veteran's 
cervical or lumbar spine disability, and the preponderance of the 
evidence is against the claim for a higher rating for cervical 
and lumbar spine disabilities.  Further, there are no distinct 
periods of time during the appeal period during which the 
cervical or lumbar disability would warrant a higher rating.  The 
preponderance of the evidence is against the claim for any other 
higher or separate rating, and, therefore, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for hypertension is denied.

Service connection for kidney stones is denied.

Service connection for bladder stones is denied.

Service connection for a urinary tract disability is denied. 

As severance of service connection for status post meniscectomy 
of the right knee was proper, the appeal is denied.

The claim for service connection for an eye disability is 
reopened with the submission of relevant official service 
department records that existed but were not associated with the 
claims file when VA first decided the claim in December 2002; to 
extent only, the appeal is granted.

An evaluation in excess of 20 percent for lumbosacral strain with 
arthritis is denied.

An evaluation in excess of 10 percent for cervical strain with 
degenerative disc disease is denied.






REMAND

Bilateral hearing loss 

Private medical records dated after service show that the Veteran 
was diagnosed as having sensorineural hearing loss, and that he 
was prescribed hearing aids.  Service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

VA medical records, however, show that in August 2006, the 
Veteran underwent an audiological evaluation which did not 
confirm hearing loss.  Reportedly, initial results were of poor 
validity, although after reinstruction, thresholds were 
considered to be of good validity.  The valid results showed that 
he had normal hearing in both ears, and it was recommended that 
the not wear hearing aids.  It was noted that this audiogram was 
available for review, although there is no copy in the claims 
file.  

Concerning acoustic trauma, the examiner at that time also noted 
significant in-service noise exposure from weapons, although 
service records show that the Veteran was a personnel clerk, and 
that he did not serve in any theater of war such as Southwest 
Asia.  

Service treatment records do show that on numerous occasions, the 
Veteran sought treatment for ear infections, and Eustachian tube 
dysfunction was treated on multiple occasions.  Records from F. 
Bordelon, M.D., dated from 1990 to 2005, likewise show that the 
Veteran was treated on several occasions for Eustachian tube 
dysfunction.  In July 1995, Dr. Bordelon opined that it was 
secondary to nasal allergies (for which service treatment records 
show he was treated in service).   

Thus, the Board is of the opinion that he should be afforded an 
examination to determine whether he currently has a hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 (2010).  To aid in this 
determination, the August 2006 audiogram, as well as any other VA 
audiograms on file, should be obtained and associated with the 
claims file.  If the Veteran does have a qualifying hearing loss, 
the examiner should provide an opinion as to whether it is 
related to the multiple episodes of Eustachian tube dysfunction, 
or otherwise related to service, in view of his claimed noise 
exposure.  

Eye disability

Because the claim for service connection for an eye disability 
has been reopened with the submission of relevant official 
service treatment records that existed but were not associated 
with the claims file when VA first decided the claim in December 
2002, the claim must be reconsidered.  38 C.F.R. § 3.156(c).  To 
this end, additional assistance in developing evidence pertinent 
to the veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Specifically, he must be provided a VA 
examination, with nexus opinion, which includes a claims file 
review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran states that he was hit in one or both 
of his eyes in service, and that he required stitches.  Service 
treatment records do not show such an injury, but an examination 
may help determine whether the Veteran has any residuals.  
Moreover, service treatment records show that the Veteran was 
seen complaining of blurred vision on a number of occasions.  In 
general, he was thought to be having conjunctivitis.  Both 
service treatment records and post-service medical records 
contain an instance in which glaucoma was suspected, although 
never confirmed, but this potential disability must be addressed.  
Thus, the examination must determine whether he currently has an 
eye disability, other than a refractive error, and if so, whether 
any such disability was of service onset.  


Prostate Cancer

Concerning the claim for service connection for prostate cancer, 
this appeal was perfected by the submission of a timely 
substantive appeal in March 2010.  According to a report of 
contact dated in September 2010, the Veteran had called to reopen 
the claim for service connection for prostate cancer with new and 
material evidence.  Because his appeal as to that issue is 
already perfected, new and material evidence is not necessary, 
but inasmuch as the claim was denied, and it appears that the 
Veteran has evidence to submit in support of this claim, this 
issue should be remanded to afford the Veteran the opportunity to 
provide such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  In response to his September 2010 report 
that he had new and material evidence in 
support of his claim, advise the Veteran 
that, because the issue of service connection 
for prostate cancer is already on appeal, new 
and material evidence is not necessary for 
appellate consideration of his claim.  Any 
new (i.e., not previously submitted) evidence 
which would support his claim of service 
connection for prostate cancer should be 
submitted.  Provide a reasonable time for 
response.  

2.  Obtain copies of the VA audiogram 
obtained on August 25, 2006, at the Jackson 
(G.V. Montgomery) VAMC, as well as any other 
VA audiograms on file with the Jackson Vista 
system.  If necessary, the authenticity of 
the results should be verified with the 
audiologist.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
whether he currently has a hearing loss 
disability, as defined in 38 C.F.R. § 3.385, 
and, if so, whether it is at least as likely 
as not related to multiple episodes of 
Eustachian tube dysfunction shown in service, 
or otherwise related to service.  All tests 
necessary to determine whether the Veteran is 
cooperating with the examination should be 
undertaken.  The entire claims folder must 
be made available to the examiner prior 
to the examination.  In particular, the 
examiner's attention is drawn to the 
audiology examination report dated August 25, 
2006.  

4.  Schedule the Veteran for a VA 
ophthalmology examination to determine 
whether he has a chronic eye disability, 
other than a refractive error, whether any 
such disability is at least as likely as not 
of service origin.  The examiner should 
address whether there are any residuals of an 
injury such as claimed by the Veteran, as 
well as the records showing an abnormality 
thought to be suspicious for glaucoma.  His 
complaints of blurred vision should be 
addressed as well.  The entire claims 
folder must be made available to the 
examiner prior to the examination.  

5.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should reconsider the claim for service 
connection for an eye disability, on a de 
novo basis.  The claims for service 
connection for prostate cancer and hearing 
loss should be readjudicated.  If any claim 
is denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


